Citation Nr: 0809988	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-00 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from October 30, 1990 to 
October 13, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In June 2007, the veteran testified at a Travel 
board hearing before the undersigned.   


FINDINGS OF FACT

1.  The veteran served on active duty from October 30, 1990 
to October 13, 1992, when he was honorably discharged; his DD 
Form 214 shows that he had no prior active or inactive 
service; his DD Form 214 also reflects that the separation 
authority was Army Regulation AR 635-200 PARA 16-5b; and the 
narrative reason for his separation that appears on the DD 
214 is "LOCALLY IMPOSED BAR TO REENLISTMENT."

2.  The veteran was not discharged or released under 10 
U.S.C. §§ 1171 or 1173 (early out or hardship discharge); the 
veteran was not discharged for a disability adjudged service-
connected without presumptive provisions of law; at the time 
of discharge, the veteran did not have a service-connected 
disability; the veteran does not currently have a compensable 
service-connected disability.  

3.  According to the information contained in the claims 
file, the veteran's original term of enlistment was 4 years.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
eligibility requirements for a permanent and total disability 
rating for pension purposes. 38 U.S.C.A. §§ 101, 1521 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.12a, 3.203, 
3.314 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the.  There are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
United States Court of Appeals for Veterans Claims (Court) 
said in Wensch that VCAA did not apply in such cases, it may 
be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  This is similar to the 
case at hand since the veteran does not meet service 
requirements.  

The issue turns on statutory interpretation.  See Smith.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.  

Pension

VA nonservice-connected pension benefits are payable to a 
veteran who is permanently and totally disabled from a 
nonservice-connected disability, which is not the result of 
willful misconduct, but only where the veteran has the 
requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3, 3.314(b).  A veteran meets the service 
requirements of that section if he served in active military, 
naval, or air service (1) for ninety days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of ninety consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

In this case, there is another requirement for the veteran to 
be eligible for pension benefits.  A person who originally 
enlists (enlisted person only) in a regular component of the 
Armed Forces after September 7, 1980 and any other person 
(officer as well as enlisted) who enters on active duty after 
October 16, 1981 and who has not previously completed a 
continuous period of active duty of at least 24 months or 
been discharged or released from active duty under 10 U.S.C. 
§ 1171 (early out) who does not complete a minimum period of 
active duty is not eligible for any benefit under title 38, 
United States Code or under any law administered by VA based 
on that period of service.  38 C.F.R. § 3.12a.  The term 
minimum period of active duty means, for the purposes of this 
section, the shorter of the following periods: (1) twenty-
four months of continuous active duty.  Non-duty periods that 
are excludable in determining VA benefit entitlement (e.g. 
see 38 C.F.R. § 3.15) are not considered as a break in 
service for continuity purposes but are to subtracted from 
total time served; (2) The full period for which a person was 
called or ordered to active duty.  See 38 C.F.R. § 3.12a (a).

The minimum period of active duty requirement does not apply: 
(1) To a person who is discharged or released under 10 U.S.C. 
§§ 1171 or 1173 (early out or hardship discharge); (2) To a 
person discharged or released from active duty for a 
disability adjudged service connected without presumptive 
provisions of law, or who at the time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability; (3) To a person with a compensable 
service-connected disability; (4) To the provision of a 
benefit for or in connection with a service-connected 
disability, condition, or death; and (5) To benefits under 
chapter 19 of title 38, United States Code.  See 38 C.F.R. § 
3.12a (d).

The veteran served on active duty from October 30, 1990 to 
October 13, 1992, when he was honorably discharged.  
Therefore, the veteran served during a period of war for more 
than 90 days.  See 38 C.F.R. § 3.3.  However, as noted, the 
veteran's service is also covered by the provisions of 38 
C.F.R. § 3.12a.  The veteran did not serve the minimum period 
of active duty.  

The veteran served for less than 24 months of active duty.  
His DD Form 214 shows that he had no prior active or inactive 
service.  His DD Form 214 also reflects that the separation 
authority was Army Regulation AR 635-200 PARA 16-5b and the 
narrative reason for his separation that appears on the DD 
214 is "LOCALLY IMPOSED BAR TO REENLISTMENT."  His separation 
code was KGF and reentry code was 3.  The cited separation 
authority, AR 635-200 PARA 16-5b, indicates that the veteran 
was separated for his own convenience and it is a voluntary 
discharge.  A reentry code of 3 means his reentry is not in 
the best interests of the military service.  His enlistment 
term was 4 years, which he did not complete.  

The veteran was not discharged or released under 10 U.S.C. §§ 
1171 or 1173 (early out or hardship discharge).  He was not 
discharged for a disability adjudged service-connected 
without presumptive provisions of law.  At the time of 
discharge, the veteran did not have a service-connected 
disability.  The veteran does not have a compensable service-
connected disability.  The veteran is not covered by any 
other exception listed in 38 C.F.R. § 3.12a(d).  He does not 
currently have a claim pending for service connection.  

The Board emphasizes that it is not free to disregard 
governing laws and regulations that provide those threshold 
criteria bestowing basic eligibility to VA pension.  As the 
veteran did not have the minimum period of active duty 
service, he is not entitled to VA pension benefits.  

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis.  Therefore, a denial 
of the claim presented is mandated on that basis.  


Inasmuch as the appellant's service does not meet the 
threshold requirements for eligibility for VA pension 
benefits, his claim for basic eligibility for nonservice- 
connected disability pension benefits lacks legal merit and 
his claim must be denied.  Sabonis, supra.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


